MEMORANDUM **
William G. Merritt, a California state prisoner, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs in violation of the Eighth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, see Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and affirm.
The district court properly granted summary judgment because Merritt’s evidence, at most, demonstrated that his opinion differed from that of the prison’s medical staff with respect to the proper treatment for his vascular disease. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996); Franklin v. Oregon, 662 F.2d 1337, 1344 (9th Cir.1981).
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.